IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-92,334-01


                          EX PARTE CRISTIAN YEPEZ, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 2014CRN001641D4 IN THE 406TH DISTRICT COURT
                            FROM WEBB COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of one count of murder and one count of tampering with evidence

and sentenced to thirty years’ imprisonment for the murder count and fifteen years’ imprisonment for

the tampering count. The Fourth Court of Appeals affirmed his convictions. Yepez. v State, No. 04-

17-00358-CR (Tex. App. — San Antonio July 3, 2019) (not designated for publication). Applicant

filed this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC . art. 11.07

       Applicant contends that appellate counsel failed to timely inform Applicant that his

convictions had been affirmed. Based on the record, the trial court has determined that appellate

counsel’s performance was deficient and that Applicant would have timely filed a petition for
                                                                                                      2

discretionary review but for counsel’s deficient performance.

       Relief is granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow,

180 S.W.3d 135 (Tex. Crim. App. 2005). Applicant may file an out-of-time petition for discretionary

review of the judgment of the Fourth Court of Appeals in cause number 04-17-00358-CR . Should

Applicant decide to file a petition for discretionary review, must file it with this Court within thirty

days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:             May 26, 2021
Do not publish